Citation Nr: 9928226	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an original evaluation in excess of 60 percent 
for osteomyelitis with right hip disarticulation, for the 
period on and subsequent to January 11, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1962 to 
February 1966.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision by the New Orleans, Louisiana, Regional 
Office, which denied service connection for osteomyelitis of 
the right hip with resultant right hip disarticulation; 
confirmed a 30 percent rating for internal derangement of the 
right knee with ligamentous laxity; and confirmed a 
noncompensable rating for residuals of a right hip 
dislocation.  A hearing at that Regional Office was held in 
January 1996.  In a July 1996 rating decision, that Regional 
Office granted benefits pursuant to 38 U.S.C.A. § 1151 for 
osteomyelitis with right hip disarticulation and assigned 
that disability a 60 percent rating, effective January 11, 
1996.  In that July 1996 rating sheet, that Regional Office 
explained, in essence, that the 60 percent rating assigned 
was calculated as follows:  The non-service-connected right 
proximal femur/right hip fracture was considered at least 30 
percent disabling prior to the VA treatment that resulted in 
"additional disability" consisting of the osteomyelitis 
with right hip disarticulation, for which § 1151 benefits 
were granted; and that subtracting this 30 percent assigned 
for the preexisting right proximal femur/right hip fracture 
from the 90 percent assignable for a hip disarticulation 
under Diagnostic Code 5160 equaled 60 percent.  

In that July 1996 rating decision, that Regional Office 
denied the veteran compensation under the provisions of 38 
U.S.C.A § 1151 for thrombocytopenia, spleen removal, and a 
heart condition, including coronary artery bypass.  
Additionally, that July 1996 rating decision granted special 
monthly compensation benefits for anatomical loss of use of 
the right foot, effective January 11, 1996.

Thereafter, a Board hearing was held before the undersigned 
in November 1996.  During that hearing, the appellant 
expressly limited the appellate issues to entitlement to an 
evaluation in excess of 60 percent for osteomyelitis with 
right hip disarticulation; and an evaluation in excess of 30 
percent for internal derangement of the right knee with 
ligamentous laxity.  See November 1996 hearing transcript, at 
T.2.  The Board reframed the right knee increased rating 
issue as restricted to the period prior to November 28, 1987 
(the date of the right hip disarticulation), since the 
anatomical absence of the right knee after that date 
precluded an increased rating based on internal derangement.  

In an October 1997 decision, the Board denied the issue of an 
evaluation in excess of 30 percent for internal derangement 
of the right knee with ligamentous laxity, for the period 
prior to November 28, 1987; and remanded the issue of an 
increased rating for osteomyelitis with right hip 
disarticulation, for the period on and subsequent to January 
11, 1996, to that Regional Office for additional evidentiary 
development.  

As the Board pointed out in the "Introduction" section of 
that October 1997 decision/remand, since statements by 
appellant during the November 1996 Board hearing were 
construed as an intention to request service connection for 
arthritis and that issue had not been developed, it was 
referred to the Regional Office for appropriate action.  
Additionally, the Board pointed out therein that since in a 
July 1997 informal hearing presentation, the appellant's 
representative expressed disagreement with a May 1997 rating 
decision that, in part, denied Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code and this issue had not been properly developed, 
it was also referred to the Regional Office for issuance of a 
Statement of the Case on that issue.  The Board also stated 
therein that since a substantive appeal not had been filed by 
appellant as to the July 1996 rating decision's denying 
compensation under the provisions of 38 U.S.C.A § 1151 for 
thrombocytopenia, spleen removal, and a heart condition with 
coronary artery bypass, the Board did not have jurisdiction 
over said issues.  

Subsequently, in a March 1998 written statement, appellant 
requested that jurisdiction over the case be transferred to 
the Lincoln, Nebraska, Regional Office (RO); and this was 
thereafter accomplished.  Parenthetically, although in that 
March 1998 statement, he expressed an intention to appoint a 
different service organization as his representative, the 
following month he executed a power of attorney that listed 
the same service organization as his representative.  

In July 1998, appellant expressed disagreement with a June 
1998 rating decision that denied entitlement to automobile or 
other conveyance and adaptive equipment.  Although a February 
1999 Supplemental Statement of the Case was issued, a 
substantive appeal was never filed by appellant with respect 
to these issues.  Therefore, they are not currently on 
appeal. 

Consequently, the Board construes the issue on appeal as 
limited to that delineated on the title page of this 
decision, and will proceed accordingly.  It should be added 
that in Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
explained that there was a legal distinction between a claim 
for an "original" rating and an "increased" rating claim.  
In light of the aforestated legal distinction in Fenderson, 
the Board has reframed the "increased rating" appellate 
issue as entitlement to an original evaluation in excess of 
60 percent for osteomyelitis with right hip disarticulation, 
for the period on and subsequent to January 11, 1996.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issue, to the extent legally 
required, has been obtained by the RO.

2.  A July 1996 rating decision granted appellant benefits 
pursuant to 38 U.S.C.A. § 1151 for osteomyelitis with right 
hip disarticulation and assigned that disability a 60 percent 
rating, effective January 11, 1996.  In that July 1996 rating 
sheet, it was explained, in essence, that the 60 percent 
rating assigned was calculated as follows:  The non-service-
connected right proximal femur/right hip fracture was 
considered at least 30 percent disabling prior to the VA 
treatment that resulted in "additional disability" 
consisting of the osteomyelitis with right hip 
disarticulation, for which § 1151 benefits were granted; and 
that subtracting this 30 percent assigned for the preexisting 
right proximal femur/right hip fracture from the 90 percent 
assignable for a hip disarticulation under Diagnostic Code 
5160 equaled 60 percent.  

3.  The appellant's service-connected osteomyelitis with 
right hip disarticulation, for the period on and subsequent 
to January 11, 1996, is manifested primarily by intermittent, 
sinus tract drainage of non-osteomyelitic fluid localized at 
the right hip amputation site.  Recent medical opinion, based 
upon clinical examination and diagnostic studies, has 
determined that no osteomyelitic sequelae are manifested and 
that the right hip disarticulation surgically cured the 
osteomyelitis.  There is no recent clinical evidence of 
frequent episodes of osteomyelitis with constitutional 
symptoms; osteomyelitic involvement of the pelvis, vertebrae, 
or extending into the major joints; or osteomyelitic multiple 
localizations or with a long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional osteomyelitic symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
osteomyelitis with right hip disarticulation, for the period 
on and subsequent to January 11, 1996, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.322(a), 4.1, 4.2, 4.7, 4.10, 4.40, 4.43, 4.71a, Codes 5000, 
5160 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board finds that appellant's claim for an 
evaluation in excess of 60 percent for osteomyelitis with 
right hip disarticulation, for the period on and subsequent 
to January 11, 1996, is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), since it is arguably 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of this claim.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this issue have been properly 
developed and that no useful purpose would be served by again 
remanding the case with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding his osteomyelitis with right 
hip disarticulation over the years are documented in the 
medical evidence.  As the Board pointed out in its October 
1997 remand, since the clinical record as it then existed did 
not adequately indicate whether "constitutional symptoms" 
of intractable osteomyelitis were actually manifested, 
clarification of this point was critical for the Board to 
equitably decide the appellate issue.  Pursuant to that 
October 1997 Board remand, an orthopedic examination was 
conducted in August 1998 and is sufficiently detailed and 
comprehensive regarding the nature and severity of this 
disability in issue.  The August 1998 orthopedic examination 
report includes laboratory results, MRI findings, and other 
clinical findings pertaining to related functional 
impairment.  Additionally, the examiner rendered an opinion 
as to whether appellant currently had osteomyelitic 
constitutional symptoms.  Furthermore, recent VA outpatient 
and hospitalization medical records were obtained and 
associated with the claims folders.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
this appellate issue, and that the duty to assist appellant 
as contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's osteomyelitis with right hip 
disarticulation in the context of the total history of that 
disability as required by the provisions of 38 C.F.R. §§ 4.1, 
4.2, 4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In rendering a decision on this appellate issue, the Board 
has applied the provisions of the Schedule for Rating 
Disabilities in a manner most beneficial to the appellant.  
Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 C.F.R. 
Part 4, § 4.1.  

It is reiterated that a 60 percent rating is currently in 
effect for appellant's service-connected osteomyelitis with 
right hip disarticulation, for the period on and subsequent 
to January 11, 1996.  Under 38 C.F.R. Part 4, Diagnostic Code 
5000, a 60 percent evaluation may be assigned for 
osteomyelitis when there are frequent episodes, with 
constitutional symptoms.  A 100 percent evaluation may be 
assigned when the osteomyelitis involves the pelvis or 
vertebrae; when the osteomyelitis extends into the major 
joints; when the osteomyelitis has multiple localizations; or 
when the osteomyelitis has a long history of intractability 
and debility, anemia, amyloid liver changes, or other 
continuous constitutional symptoms.  It is the latter 
criterion listed in Diagnostic Code 5000 that appellant 
contends has been met.  

In pertinent part, under Code 5000, NOTE (1), [t]he 60 
percent rating, as it is based on constitutional symptoms, is 
not subject to the amputation rule.  A rating for 
osteomyelitis will not be applied following cure by removal 
or radical resection of the affected bone.  

Additionally, appellant's representative at the November 1996 
Board hearing before the undersigned, at T.3, argued that a 
90 percent evaluation should be assigned under Diagnostic 
Code 5160.  Under Diagnostic Code 5160, amputation of a lower 
extremity with hip disarticulation and loss of the extrinsic 
pelvic girdle muscles may be assigned a 90 percent 
evaluation.  

The evidentiary record indicates that although during service 
in 1964, appellant sustained a right posterior hip 
dislocation in a vehicular accident, the service and post-
service medical records revealed essentially normal findings, 
prior to a 1974 subtrochanteric/intertrochanteric fracture of 
the right hip in a post-service industrial accident, which 
required internal fixation of that hip with a surgical nail.  
Unfortunately, later in the 1970's, he refractured that hip 
and required internal fixation with a femur surgical rod, 
resulting in malunion of the femur with approximately 30 
degrees' external rotation.  Clinically, there was marked 
external rotation of the right femur and instability of the 
right knee.  See February to March 1979 VA outpatient 
treatment reports; and a September 1979 VA hospitalization 
report.  

In the early 1980's, appellant's right femur rod apparently 
was surgically removed due to osteomyelitic infection with 
resultant nonunion of the right femur; and after considerable 
therapy and lengthy surgical treatment, a right hip 
disarticulation was ultimately necessitated at a VA hospital 
in November 1987.  

It is reiterated that by a July 1996 rating decision, 
appellant was granted benefits pursuant to 38 U.S.C.A. § 1151 
for osteomyelitis with right hip disarticulation and assigned 
a 60 percent rating, effective January 11, 1996.  In that 
July 1996 rating sheet, it was explained, in essence, that 
the 60 percent rating assigned was calculated as follows:  
The non-service-connected right proximal femur/right hip 
fracture was considered at least 30 percent disabling prior 
to the VA treatment that resulted in "additional 
disability" consisting of the osteomyelitis with right hip 
disarticulation, for which § 1151 benefits were granted; and 
that subtracting this 30 percent assigned for the preexisting 
right proximal femur/right hip fracture from the 90 percent 
assignable for a hip disarticulation under Diagnostic Code 
5160 equaled 60 percent.  See 38 C.F.R. § 3.322.  The Board 
concurs with the method in which an original evaluation of 60 
percent was assigned for osteomyelitis with right hip 
disarticulation, because the evidentiary record substantiates 
that the non-service-connected right hip fracture was at 
least 30 percent disabling prior to the development of 
osteomyelitis with resultant right hip disarticulation 
(malunion of a femur with marked knee or hip disability, the 
criteria for a 30 percent rating for rating impairment of a 
femur under Diagnostic Code 5255, was demonstrated in 1979).  
Thus, that 60 percent rating is the maximum schedular 
evaluation assignable for appellant's right hip 
disarticulation with application of 38 C.F.R. § 3.322 and 
Diagnostic Code 5160.  

However, an issue for resolution is whether a 100 percent 
schedular evaluation may be warranted for "constitutional 
symptoms" of intractable osteomyelitis under Diagnostic Code 
5000, for the service-connected right hip disability, for the 
period on and subsequent to January 11, 1996.  VA outpatient 
treatment and hospitalization records dated in July 1995 
reveal that although appellant complained of drainage from 
the right hip amputation site, a July 1995 bone scan revealed 
no osteomyelitis of the right pelvic area; and a culture of 
the sinus drainage was unremarkable.  Although on July 1996 
VA hospitalization, clinical findings included a small sinus 
tract at the right hip amputation site, no drainage was 
noted.  He ambulated with crutches.  

Pursuant to the Board's October 1997 remand, a VA orthopedic 
examination was conducted in August 1998, to include medical 
opinion as to whether osteomyelitic constitutional symptoms 
were manifested.  A substantial negative piece of evidence is 
that August 1998 VA orthopedic examination report.  It was 
noted that the examiner had reviewed appellant's claims 
folder and referred to the relevant medical history 
concerning the right hip disability, including extensive 
therapy prior to the November 1987 hip disarticulation in 
question.  On current examination, appellant's right hip 
socket was well-healed; and although he occasionally had 
localized fluid buildup in that hip socket area with drainage 
every few months, the fluid was without purulence or odor.  
He did not have fever, chills, or night sweats.  Laboratory 
studies results were recorded in the report.  There was a 
small pocket of fluid with an associated epithelealized tract 
extending into the right acetabulum area, which was stated 
was the likely cause of his intermittent drainage.  However, 
the radiologists felt that this was most likely related to a 
previous drain.  Significantly, it was reported that an MRI 
of the pelvis had revealed no evidence of osteomyelitis.  

An issue for resolution is whether there is competent 
evidence substantiating appellant's contention that the 
service-connected osteomyelitis is manifested by 
constitutional symptoms.  "Constitutional" means 
"[a]ffecting the whole constitution of the body; not 
local."  Dorland's Illustrated Medical Dictionary, 338 (24th 
ed. 1965).  On that August 1998 VA orthopedic examination, 
the examiner, after review of appellant's medical records, 
unequivocally opined that the service-connected osteomyelitis 
was not manifested by any systemic (constitutional) symptoms, 
stating that appellant "does not currently have 
osteomyelitis as that was surgically cured by the hip 
disarticulation.  He does not appear to have any sequelae 
from his years of infection."  A subsequent September 1998 
VA hospitalization report indicated that appellant was 
wheelchair bound due to the right lower extremity amputation; 
and that he underwent a left total knee replacement due to 
severe arthritis.  However, no osteomyelitis was clinically 
noted.  

In conclusion, a schedular evaluation in excess of 60 percent 
for appellant's service-connected osteomyelitis with right 
hip disarticulation, for the period on and subsequent to 
January 11, 1996, would not be warranted because (a) the 
appellant is currently receiving the maximum schedular 
evaluation of 60 percent assignable for right hip 
disarticulation with application of 38 C.F.R. § 3.322 
(including deducting the preexisting non-service-connected 
right hip disability portion) and Diagnostic Code 5160; (b) 
the provisions of 38 C.F.R. § 4.43 state, in pertinent part, 
that a rating for osteomyelitis cannot exceed amputation 
ratings at the site of election (in this case, the 60 percent 
assigned under 38 C.F.R. § 3.322 and Diagnostic Code 5160); 
(c) the clinical evidence, including recent August 1998 VA 
orthopedic medical opinion, indicates that appellant does not 
have any osteomyelitic constitutional symptoms manifested and 
that the osteomyelitis was surgically cured by the hip 
disarticulation, and (d) under NOTE (1) of Code 5000, a 
rating for osteomyelitis will not be applied following cure 
by removal or radical resection of the affected bone.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.322(a), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.43, 4.71a, Codes 5000, 5160.

It should be pointed out that even assuming arguendo that an 
extraschedular rating is for consideration, an extraschedular 
rating is not warranted, since the 60 percent evaluation, 
with additional special monthly compensation benefits for 
anatomical loss of use of the right foot, adequately 
compensate the appellant for that right hip disarticulation 
disability.  Additionally, despite the obvious handicap a 
right hip disarticulation produces, appellant remains 
ambulatory, albeit by wheelchair.  See September 1998 VA 
hospitalization report.  Thus, the case does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of an original evaluation in excess of 60 percent for 
osteomyelitis with right hip disarticulation, for the period 
on and subsequent to January 11, 1996, for the aforestated 
reasons, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

An original evaluation in excess of 60 percent for 
osteomyelitis with right hip disarticulation, for the period 
on and subsequent to January 11, 1996, is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

